Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Claims 1-10 as filed February 16, 2021 are pending.

Election/Restrictions
Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.
Group I, claim(s) 1-9, drawn to a composition comprising a solid oil, a liquid oil, a nonionic surfactant, a powder and fumed silica.

Group II, claim(s) 10, drawn to a method comprising the steps of application and washing.

The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:  the inventions of Group I and of Group II lack unity of invention because even though the inventions of these groups require the technical feature of a composition comprising a solid oil, a liquid oil, a nonionic surfactant, a powder and fumed silica, this technical feature is not a special technical feature as it does not make a contribution over the prior art in view of Kyong et al. (KR 2007-0080644, published August 13, 2007, as evidenced by the Google translation) and Moaddel et al. (US 2009/0130042, published May 21, 2009) and Youssefyeh et al. (US 5,922,359, published July 13, 1999).  
Kyong disclose solid cosmetic compositions comprising 4 to 10 wt% of polyethylene having a melting point of 85 ºC and at least one of paraffin or mineral wax, 0.5 to 10 wt% of an oil absorptive powder such as silica powder and aryl methacrylate crosspolymer, 20 to 90 wt% of a liquid phase oil, 1 -20 wt% of a nonionic surfactant having an HLB of 6 to 12 such as PEG-30 sorbitan tetraoleate (abstract; page 2, 9th and 12th full paragraphs).  For example, the silica powder is 1 to 10 wt% and the aryl methacrylate crosspolymer is 0.5 to about wt% (page 2, 10th full paragraph).
Moaddel disclose cosmetic oil control additives include spheroids having an approximate diameter of about 4 to 40 microns; the spheroids are employed from about 1 to 15 wt% and include spheroids comprising polystyrene and poly methyl methacrylate (aryl methacrylate) (abstract; paragraphs [0047]-[0052]).
Youssefyeh disclose cosmetic oil absorbing agents include kaolin and fumed silica; fumed silica was found to be superior to other agents because it absorbs the most oil per gram (abstract; column 6, line 52 through column 7, line 47; Table 1).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that the oil absorptive powders of the compositions of Kyong should have an approximate diameter of about 4 to 40 microns as taught by Moaddel because this size is suitable for cosmetic oil control additives and it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use fumed silica as taught by Youssefyeh for the silica oil absorptive powder in the compositions of Kyong because fumed silica is a superior oil absorbing agent.
.

Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species or invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention or species may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse.  Traversal must be presented at the time of election in order to be considered timely.  Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144.  If claims are added after the election, applicant must indicate which of these claims are readable on the elected invention or species.
Should applicant traverse on the ground that the inventions have unity of invention (37 CFR 1.475(a)), applicant must provide reasons in support thereof.  Applicant may submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case.  Where such evidence or admission is provided by applicant, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103(a) of the other invention.

Inventorship Notice


Rejoinder Notice
The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined. 
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product/apparatus are found allowable, an otherwise proper restriction requirement between product/apparatus claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product/apparatus claim will not be rejoined. See MPEP § 821.04. Additionally, in order for rejoinder to occur, applicant is advised that the process claims should be amended during prosecution to require the limitations of the product/apparatus claims. Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALISSA PROSSER whose telephone number is (571)272-5164.  The examiner can normally be reached on M - Th, 10 am - 6 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DAVID BLANCHARD can be reached on (571)272-0827.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALISSA  PROSSER/
Examiner, Art Unit 1619

/ILEANA POPA/Primary Examiner, Art Unit 1633